UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-22842 FORUM FUNDS II Three Canal Plaza, Suite 600 Portland, Maine 04101 Stacey E. Hong, Principal Executive Officer Three Canal Plaza, Suite 600 Portland, Maine 04101 207-347-2000 Date of fiscal year end: June 30 Date of reporting period: July 1, 2014 – September 30, 2014 Item 1.Schedule of Investments. ACUITAS INTERNATIONAL SMALL CAP FUND SCHEDULE OF INVESTMENTS (Unaudited) SEPTEMBER 30, 2014 Shares Security Description Value Equity Securities - 95.0% Common Stock - 95.0% Australia - 2.4% APN News & Media, Ltd. (a) $ Decmil Group, Ltd. Echo Entertainment Group, Ltd. GrainCorp, Ltd., Class A Orora, Ltd. Tassal Group, Ltd. Austria - 1.8% BUWOG AG (a) CAT Oil AG Oesterreichische Post AG Palfinger AG Semperit AG Holding Zumtobel Group AG Belgium - 0.9% AGFA-Gevaert NV (a) Cie d'Entreprises CFE Melexis NV Bermuda - 0.7% Catlin Group, Ltd. Brazil - 1.9% BR Properties SA Magazine Luiza SA MRV Engenharia e Participacoes SA QGEP Participacoes SA Canada - 2.2% Canam Group, Inc. Dominion Diamond Corp. (a) Genesis Land Development Corp. (a) Penn West Petroleum, Ltd. China - 2.2% China Lesso Group Holdings, Ltd. Daphne International Holdings, Ltd. SPT Energy Group, Inc. Zhejiang Expressway Co., Ltd. Denmark - 1.0% D/S Norden A/S Matas A/S Shares Security Description Value Faroe Islands - 0.1% Bakkafrost P/F $ Finland - 1.6% Amer Sports Oyj Cramo OYJ F-Secure OYJ Sanitec Corp. (a) Technopolis OYJ France - 1.9% Boiron SA Cegedim SA (a) Neopost SA Saft Groupe SA Technicolor SA (a) Vallourec SA Germany - 8.9% Aareal Bank AG Amadeus Fire AG Aurubis AG Carl Zeiss Meditec AG Cewe Stiftung & Co. KGAA Deutz AG Dialog Semiconductor PLC (a) DMG MORI SEIKI AG Duerr AG Homag Group AG Krones AG KUKA AG Nemetschek AG Nordex SE (a) Norma Group SE Pfeiffer Vacuum Technology AG Rheinmetall AG Gibraltar - 1.2% 888 Holdings PLC Bwin.Party Digital Entertainment PLC Hong Kong - 4.8% Brightoil Petroleum Holdings, Ltd. (a) China Cord Blood Corp. (a) Dah Chong Hong Holdings, Ltd. Dah Sing Financial Holdings, Ltd. Dorsett Hospitality International, Ltd. Emperor International Holdings, Ltd. Far East Consortium International, Ltd. IT, Ltd. ACUITAS INTERNATIONAL SMALL CAP FUND SCHEDULE OF INVESTMENTS (Unaudited) SEPTEMBER 30, 2014 Shares Security Description Value Ju Teng International Holdings, Ltd. $ Lee & Man Chemical Co., Ltd. Lifestyle International Holdings, Ltd. (b) REXLot Holdings, Ltd. Tianjin Development Holdings, Ltd. Indonesia - 0.4% Tempo Scan Pacific Tbk PT Ireland - 0.7% Smurfit Kappa Group PLC Isle Of Man - 1.1% Optimal Payments PLC (a) Playtech PLC Italy - 2.9% ACEA SpA Ansaldo STS SpA Banca Generali SpA Biesse SpA Brembo SpA De' Longhi MARR SpA Japan - 25.4% Aeon Delight Co., Ltd. Alpine Electronics, Inc. Arcs Co., Ltd. Bic Camera, Inc. BML, Inc. Canon Marketing Japan, Inc. Chiyoda Corp. Chugoku Marine Paints, Ltd. Daihen Corp. Daikokutenbussan Co., Ltd. Daiseki Co., Ltd. Denki Kagaku Kogyo KK Doutor Nichires Holdings Co., Ltd. Dr Ci:Labo Co., Ltd. EDION Corp. EPS Corp. FIDEA Holdings Co., Ltd. Geo Holdings Corp. Heiwado Co., Ltd. Hitachi Zosen Corp. Hogy Medical Co., Ltd. Hokuto Corp. Inaba Denki Sangyo Co., Ltd. IT Holdings Corp. J-Oil Mills, Inc. Shares Security Description Value JVC Kenwood Corp. (a) $ Kaga Electronics Co., Ltd. Kanematsu Corp. Kato Sangyo Co., Ltd. Makino Milling Machine Co., Ltd. Marudai Food Co., Ltd. Marui Group Co., Ltd. Ministop Co., Ltd. Monex Group, Inc. Morinaga Milk Industry Co., Ltd. Nabtesco Corp. NEC Networks & System Integration Corp. Round One Corp. Ryosan Co., Ltd. Sakai Chemical Industry Co., Ltd. Sanshin Electronics Co., Ltd. Sanyo Shokai, Ltd. Seino Holdings Co., Ltd. Shindengen Electric Manufacturing Co., Ltd. SKY Perfect JSAT Holdings, Inc. Star Micronics Co., Ltd. Sumitomo Heavy Industries, Ltd. Takara Leben Co., Ltd. Take And Give Needs Co., Ltd. The Nishi-Nippon City Bank, Ltd. The Nisshin Oillio Group, Ltd. The Shikoku Bank, Ltd. Toyo Kanetsu KK Unipres Corp. Warabeya Nichiyo Co., Ltd. Xebio Co., Ltd. Yuasa Trading Co., Ltd. Yushin Precision Equipment Co., Ltd. Jersey - 0.7% Phoenix Group Holdings Malaysia - 1.2% Berjaya Sports Toto Bhd Malaysian Pacific Industries Bhd Media Prima Bhd Press Metal Bhd Supermax Corp. Bhd Malta - 0.1% Unibet Group PLC, SDR Mexico - 1.3% Consorcio ARA SAB de CV (a) Corp Inmobiliaria Vesta SAB de CV ACUITAS INTERNATIONAL SMALL CAP FUND SCHEDULE OF INVESTMENTS (Unaudited) SEPTEMBER 30, 2014 Shares Security Description Value TF Administradora Industrial S de RL de CV REIT (a) $ Netherlands - 2.6% BE Semiconductor Industries NV Delta Lloyd NV Nutreco NV TomTom NV (a) Norway - 3.2% Aker ASA, Class A Austevoll Seafood ASA Cermaq ASA Dolphin Group AS (a) Kongsberg Automotive ASA (a) Kongsberg Gruppen AS Salmar ASA Vard Holdings, Ltd. (a) Veidekke ASA Poland - 0.6% Budimex SA Portugal - 0.5% Mota-Engil SGPS SA Republic Of South Korea - 2.2% Bixolon Co., Ltd. GS Retail Co., Ltd. SL Corp. Tongyang Life Insurance Singapore - 0.7% Singapore Post, Ltd. Venture Corp., Ltd. South Africa - 0.5% KAP Industrial Holdings, Ltd. Spain - 0.4% Deoleo SA (a) Papeles y Cartones de Europa SA Zeltia SA (a) Sweden - 2.3% Byggmax Group AB Clas Ohlson AB, Class B Duni AB, Class A Haldex AB Intrum Justitia AB JM AB Shares Security Description Value Klovern AB $ Loomis AB, Class B Switzerland - 2.9% Coltene Holding AG Forbo Holding AG Gategroup Holding AG (a) Georg Fischer AG U-Blox AG (a) Taiwan - 2.1% Ability Enterprise Co., Ltd. China Life Insurance Co., Ltd. Cleanaway Co., Ltd. Elite Semiconductor Memory Technology, Inc. King's Town Bank Co., Ltd. Unizyx Holding Corp. Thailand - 0.5% Thai Stanley Electric PCL, Class F Turkey - 0.4% Turkiye Sinai Kalkinma Bankasi AS United Arab Emirates - 0.6% Dragon Oil PLC United Kingdom - 9.6% Arrow Global Group PLC Bellway PLC Berendsen PLC Bovis Homes Group PLC Drax Group PLC Fenner PLC Go-Ahead Group PLC Greggs PLC Halfords Group PLC Home Retail Group PLC Kennedy Wilson Europe Real Estate PLC Lookers PLC McBride PLC Michael Page International PLC Novae Group PLC Pace PLC QinetiQ Group PLC WS Atkins PLC Virgin Islands, British - 0.5% Symphony International Holdings, Ltd. ACUITAS INTERNATIONAL SMALL CAP FUND SCHEDULE OF INVESTMENTS (Unaudited) SEPTEMBER 30, 2014 Shares Security Description Value Total Common Stock (Cost $37,235,711) $ Shares Security Description Rate Value Preferred Stock - 0.0% Brazil - 0.0% Cia Energetica de Sao Paulo, Class B (Cost $27,072) 0.56% Total Equity Securities (Cost $37,262,783) Shares Security Description Value Money Market Funds - 4.2% Short-Term Investments Trust Liquid Asset Portfolio, 0.01% (c) (Cost $1,549,664) Total Investments - 99.2% (Cost $38,812,447)* $ Other Assets & Liabilities, Net – 0.8% Net Assets – 100.0% $ PCL Public Company Limited PLC Public Limited Company REIT Real Estate Investment Trust SDR Swedish Depositary Receipt (a) Non-income producing security. (b) Security fair valued in accordance with procedures adopted by the Board of Trustees. At the period end, the value of these securities amounted to $126,918 or 0.3% of net assets. (c) Variable rate security. Rate presented is as of September 30, 2014. *Cost for federal income tax purposes is substantially the same as for financial statement purposes and net unrealized depreciation consists of: Gross Unrealized Appreciation $ Gross Unrealized Depreciation ) Net Unrealized Depreciation $ ) As of September 30, 2014, the Acuitas International Small Cap Fund had the following forward currency contracts outstanding: Contracts to Purchase/(Sell) Settlement Date Settlement Value Net Unrealized Appreciation (Depreciation) Brazilian Real 10/02/14 $ ) $ ) Canadian Dollars 10/03/14 ) ) Hong Kong Dollar 10/06/14 1 ) Japanese Yen 10/01/14 ) Pounds Sterling 10/01/14 11 Pounds Sterling 10/03/14 ) ) Swedish Krona 10/03/14 ) (1 ) Swiss Franc 10/03/14 ) ) $ The Fund has a three-tier fair value hierarchy. The basis of the tiers is dependent upon the various “inputs” used to determine the value of the Fund’s investments. These inputs are summarized in the three broad levels listed below: Level 1 – quoted prices in active markets for identical assets Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Fund’s investments and other financial instruments and liabilities as of September 30, 2014. ACUITAS INTERNATIONAL SMALL CAP FUND SCHEDULE OF INVESTMENTS (Unaudited) SEPTEMBER 30, 2014 Level 1 Level 2 Level 3 Total Assets Investments At Value Common Stock Australia $ $ - $ - $ Austria - - Belgium - - Bermuda - - Brazil - - Canada - - China - - Denmark - - Faroe Islands - - Finland - - France - - Germany - - Gibraltar - - Hong Kong - Indonesia - - Ireland - - Isle Of Man - - Italy - - Japan - - Jersey - - Malaysia - - Malta - - Mexico - - Netherlands - - Norway - - Poland - - Portugal - - Republic Of South Korea - - Singapore - - South Africa - - Spain - - Sweden - - Switzerland - - Taiwan - - Thailand - - Turkey - - United Arab Emirates - - United Kingdom - - Virgin Islands, British - - Preferred Stock Brazil - - Money Market Funds - - Total Investments At Value $ ACUITAS INTERNATIONAL SMALL CAP FUND SCHEDULE OF INVESTMENTS (Unaudited) SEPTEMBER 30, 2014 Level 1 Level 2 Level 3 Total Other Financial Instruments** Forward Currency Contracts $ - $ $ - $ Total Assets $ Liabilities Other Financial Instruments** Forward Currency Contracts $ - $ ) $ - $ ) Total Liabilities $ - $ ) $ - $ ) **Other Financial Instruments are derivative instruments not reflected in the schedule of investments, such as forward currency contracts, which are valued at unrealized appreciation(depreciation) of the instrument at period end. The Fund utilizes the end of period methodology when determining transfers. There were no transfers among Level 1, Level 2 and Level 3 for the period ended September 30, 2014. The following is a reconciliation of Level 3 investments for which significant unobservable inputs were used to determine fair value. Common Stock Balance as of July 18, 2014*** $ - Purchases Change in unrealized depreciation ) Balance as of September 30, 2014 $ Net change in unrealized depreciation from investments held as of September 30, 2014 $ ) ***Commencement of operations. THE PORTFOLIO OF INVESTMENTS SHOULD BE READ IN CONJUNCTION WITH THE FINANCIAL STATEMENTS AND NOTES TO FINANCIAL STATEMENTS WHICH ARE INCLUDED IN THE FUND’S AUDITED ANNUAL REPORT OR SEMI-ANNUAL REPORT. THESE REPORTS INCLUDE ADDITIONAL INFORMATION ABOUT THE FUND’S SECURITY VALUATION POLICIES AND ABOUT CERTAIN SECURITY TYPES INVESTED BY THE FUND. ACUITASUS MICROCAPFUND SCHEDULE OF INVESTMENTS (Unaudited) SEPTEMBER 30, 2014 Shares Security Description Value Common Stock - 94.6% Consumer Discretionary - 13.9% Big 5 Sporting Goods Corp. $ Build-A-Bear Workshop, Inc. (a) Core-Mark Holding Co., Inc. Crown Crafts, Inc. Culp, Inc. Destination Maternity Corp. Ethan Allen Interiors, Inc. Jamba, Inc. (a) MDC Partners, Inc., Class A Modine Manufacturing Co. (a) Multimedia Games Holding Co., Inc. (a) Tandy Leather Factory, Inc. (a) The Marcus Corp. Tower International, Inc. (a) Winmark Corp. Consumer Staples - 6.4% ACCO Brands Corp. (a) Calavo Growers, Inc. Carriage Services, Inc. Central Garden and Pet Co., Class A (a) Global Cash Access Holdings, Inc. (a) John B Sanfilippo & Son, Inc. (a) SunOpta, Inc. (a) US Physical Therapy, Inc. Energy - 2.6% Abraxas Petroleum Corp. (a) PetroQuest Energy, Inc. (a) REX American Resources Corp. (a) Warren Resources, Inc. (a) Financial - 12.7% Apollo Residential Mortgage, Inc. REIT Arbor Realty Trust, Inc. REIT Berkshire Hills Bancorp, Inc. Customers Bancorp, Inc. (a) Diamond Hill Investment Group, Inc. (a) Excel Trust, Inc. REIT Financial Institutions, Inc. First Merchants Corp. JMP Group, Inc. MainSource Financial Group, Inc. Merchants Bancshares, Inc. MicroFinancial, Inc. Piper Jaffray Cos. (a) Premier Financial Bancorp, Inc. Shares Security Description Value Pzena Investment Management, Inc., Class A $ Resource Capital Corp. REIT Stock Yards Bancorp, Inc. Healthcare - 18.7% ABIOMED, Inc. (a) Addus HomeCare Corp. (a) Affymetrix, Inc. (a) Almost Family, Inc. (a) Amicus Therapeutics, Inc. (a) Ardelyx, Inc. (a) BioCryst Pharmaceuticals, Inc. (a) BioDelivery Sciences International, Inc. (a) BioSpecifics Technologies Corp. (a) Cambrex Corp. (a) Capital Senior Living Corp. (a) Eagle Pharmaceuticals, Inc. (a) Emergent Biosolutions, Inc. (a) Enzo Biochem, Inc. (a) Harvard Bioscience, Inc. (a) Heska Corp. (a) Immunogen, Inc. (a) MacroGenics, Inc. (a) Natus Medical, Inc. (a) Nutraceutical International Corp. (a) Omega Protein Corp. (a) PharMerica Corp. (a) Prothena Corp. PLC (a) Repligen Corp. (a) SciClone Pharmaceuticals, Inc. (a) Skilled Healthcare Group, Inc. (a) Symmetry Medical, Inc. (a) T2 Biosystems, Inc. (a) TearLab Corp. (a) The Providence Service Corp. (a) Triple-S Management Corp., Class B (a) Utah Medical Products, Inc. Industrial - 17.8% ArcBest Corp. Argan, Inc. (a) Bel Fuse, Inc. Blount International, Inc. (a) Chase Corp. Core Molding Technologies Inc (a) Ducommun, Inc. (a) DXP Enterprises, Inc. (a) Huron Consulting Group, Inc. (a) ACUITAS US MICROCAP FUND SCHEDULE OF INVESTMENTS (Unaudited) SEPTEMBER 30, 2014 Shares Security Description Value Lydall, Inc. (a) $ Marten Transport, Ltd. MFRI, Inc. (a) NCI Building Systems, Inc. (a) Newport Corp. (a) NN, Inc. Patrick Industries, Inc. (a) Quad/Graphics, Inc. Quality Distribution, Inc. (a) Standex International Corp. Transcat, Inc. (a) Tutor Perini Corp. (a) UFP Technologies, Inc. (a) VSE Corp. Information Technology - 12.4% Alpha & Omega Semiconductor, Ltd. (a) American Software, Inc., Class A Callidus Software, Inc. (a) Ciber Inc (a) DTS, Inc. (a) Encore Wire Corp. inContact, Inc. (a) Lattice Semiconductor Corp. (a) Maxwell Technologies, Inc. (a) Monotype Imaging Holdings, Inc. PDF Solutions, Inc. (a) Proofpoint, Inc. (a) Qualys, Inc. (a) SPS Commerce, Inc. (a) Sykes Enterprises, Inc. (a) Tangoe, Inc. (a) Wayside Technology Group ,Inc. Materials - 2.6% American Vanguard Corp. Landec Corp. (a) Mercer International, Inc. (a) Telecommunication Services - 7.5% Black Box Corp. Boingo Wireless, Inc. (a) Comtech Telecommunications Corp. Dice Holdings, Inc. (a) Entravision Communications Corp., Class A Inteliquent, Inc. Perficient, Inc. (a) Premiere Global Services, Inc. (a) Shares Security Description Value TeleCommunication Systems, Inc., Class A (a) $ Vonage Holdings Corp. (a) Total Common Stock (Cost $26,630,379) Investment Companies - 1.8% iShares Russell 2000 Value ETF PowerShares S&P SmallCap Health Care Portfolio (a) SPDR S&P Biotech ETF Total Investment Companies (Cost $490,512) Money Market Funds - 4.3% Short-Term Investments Trust Liquid Asset Portfolio, 0.01% (b) (Cost $1,159,270) Total Investments - 100.7% (Cost $28,280,161)* $ Other Assets & Liabilities, Net – (0.7)% ) Net Assets – 100.0% $ ETF Exchange Traded Fund PL Public Limited Company REIT Real Estate Investment Trust (a) Non-income producing security. (b) Variable rate security. Rate presented is as of September 30, 2014. *Cost for federal income tax purposes is substantially the same as for financial statement purposes and net unrealized depreciation consists of: Gross Unrealized Appreciation $ Gross Unrealized Depreciation ) Net Unrealized Depreciation $ ) The Fund has a three-tier fair value hierarchy. The basis of the tiers is dependent upon the various “inputs” used to determine the value of the Fund’s investments. These inputs are summarized in the three broad levels listed below: Level 1 – quoted prices in active markets for identical assets Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Fund’s investments as of September 30, 2014. Valuation Inputs Investments in Securities Level 1 - Quoted Prices $ Level 2 - Other Significant Observable Inputs Level 3 - Significant Unobservable Inputs - Total $ The Level 1 value displayed in this table is Common Stock and Investment Companies. The Level 2 value displayed in this table is a Money Market Fund. Refer to the Schedule of Investments for a further breakout of each security by type. The Fund utilizes the end of period methodology when determining transfers. There were no transfers among Level 1, Level 2 and Level 3 for the period ended September 30, 2014. THE PORTFOLIO OF INVESTMENTS SHOULD BE READ IN CONJUNCTION WITH THE FINANCIAL STATEMENTS AND NOTES TO FINANCIAL STATEMENTS WHICH ARE INCLUDED IN THE FUND’S AUDITED ANNUAL REPORT OR SEMI-ANNUAL REPORT. THESE REPORTS INCLUDE ADDITIONAL INFORMATION ABOUT THE FUND’S SECURITY VALUATION POLICIES AND ABOUT CERTAIN SECURITY TYPES INVESTED BY THE FUND. Item 2.Controls and Procedures. ((a) The registrant’s Principal Executive Officer and Principal Financial Officer have concluded that the registrant’s disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940 (the “Act”)) are effective, based on their evaluation of these disclosure controls and procedures required by Rule 30a-3(b) under the Act and Rules 13a-15(b) or 15d-15(b) under the Securities Exchange Act of 1934, as of a date within 90 days of the filing date of this report (b) There were no changes in the registrant’s internal control over financial reporting (as defined in Rule 30a-3(d) under the Act) that occurred during the registrant’s last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the registrant’s internal control over financial reporting. Item 3.Exhibits Certifications as required by Rule 30a-2(a) under the Act. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. FORUM FUNDSII By:/s/ Stacey E. Hong Stacey E. Hong, Principal Executive Officer Date:November 17, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By:/s/ Stacey E. Hong Stacey E. Hong, Principal Executive Officer Date:November 17, 2014 By:/s/ Karen Shaw Karen Shaw, Principal Financial Officer Date:November 17, 2014
